Lumpkin, Justice.
This case turned entirely upon the construction to be given a timber lease made August 4, 1890, the material portions of which are quoted in the head-note. It appears that the main portions of the instrument were in print, and *486that before the lessor would agree to sign it, he required an interlineation in ink of the words, “and shall end after the year 1893.”
It is a well settled rule, in construing contracts, such, for instance, as policies of insurance, the main portions of which are printed and the special or particular portions adapting it to the precise agreement of the parties are written, that the written words should be given greater force and effect than those which are printed. That rule 'is applicable, in principle, to the present case. The lessee contracted for the use of the timber, and every portion thereof, for the full term of two years. He was left free to begin boxing and working each portion of the leased premises whenever he chose, and to continue his operations as to such portion for two years, with the condition, nevertheless, that the entire contract, and all rights under it, should end with the year 1893. It is obvious that the contract thus construed could have been carried out, and that the lessee could have obtained the benefit of boxing and operating all the timber for two full years, for the contract was dated August 4th, 1890, and he had from that date until December 31st, 1893, a period of three years and several months, within which to get the benefit of the contract he made.
The court below entertained the same view of this contract which we have taken, and in so doing committed no error. Judgment affirmed.